Citation Nr: 9935551	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than March 13, 1995, 
for a grant of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in April 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii, effecting a grant of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
made earlier in April 1996 by the RO's hearing officer.  The 
effective date for the grant of service connection for PTSD 
was found to be the date of receipt by the RO of a claim to 
reopen, March 13, 1995.  Subsequent action of the RO in 
September 1996 increased the rating assigned as of March 13, 
1995, from 30 percent to 100 percent; the 100 percent 
evaluation was continued by the RO in action entered in 
December 1998, at which time basic eligibility to Chapter 35 
educational benefits was established as of October 26, 1998.

Presented for appellate review in this matter is the 
certified issue of the veteran's entitlement to an earlier 
effective date for a grant of entitlement to service 
connection for PTSD.  Such is the issue developed by the RO 
in its statement of the case in September 1996 and is 
likewise argued by the veteran in principal part.  At times 
during the course of the instant appeal, the issue has been 
framed as one of the veteran's entitlement to an earlier 
effective date for a 100 percent evaluation for PTSD, but 
inasmuch as that matter has not been appropriately developed 
or certified for the Board's review at this time, it is not 
herein addressed.  If the veteran wishes to pursue such a 
claim, he should communicate that desire to the RO so that 
appropriate consideration may be undertaken.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting in Honolulu, Hawaii, in June 1999.  
While no additional documentary evidence was submitted during 
the course of such hearing, the veteran at that time 
indicated a desire to submit records from a period of non-VA 
medical care in 1986.  In response, the veteran was advised 
to submit those records to the RO while the claims folder 
remained at the RO, or in the event that the time to obtain 
such records extended beyond that period, he was instructed 
to forward the records obtained to the Board in Washington, 
DC.  To date, no additional evidence has been received by the 
Board, and as a result, the Board proceeds to final 
adjudication of the claim presented.


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for PTSD was denied by the RO in April 1991, and 
following the issuance of written notice of the denial in May 
1991, the veteran failed to enter a timely appeal of the 
April 1991 denial.

2.  The veteran thereafter filed a claim to reopen for 
service connection for PTSD on May 6, 1992, which was denied 
by the RO in August 1993; an appeal followed that was 
perfected by the veteran in December 1993.  The RO's hearing 
officer in July 1996 granted entitlement of the veteran to 
service connection for PTSD.  

3.  The veteran's entitlement to service connection for PTSD 
is shown as of December 8, 1993.


CONCLUSIONS OF LAW

1.  The rating decision entered by the RO in April 1991, 
denying entitlement of the veteran to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104 (1999).

2.  The earliest effective date assignable for the veteran's 
entitlement to service connection for PTSD is December 8, 
1993, which represents the later of the date of receipt of 
the reopened claim and the date entitlement arose.  
38 U.S.C.A. §§ 5110, 5107 (West 1991); 38 C.F.R. § 3.400(r) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the veteran's primary assertion on appeal that he is 
entitled to an earlier effective date for his grant of 
service connection for PTSD.  He notes that such grant should 
be made effective on the date of his first application for VA 
benefits in the late 1980s, and, in the alternative, he 
alleges that the grant of service connection for PTSD should 
be effected as of the date of his initial claim for PTSD in 
August 1990.  For reasons set forth in detail below, we find 
no basis to conclude that an effective date for the veteran's 
entitlement to service connection for PTSD is assignable as 
of any of the above-cited dates referred to by the veteran, 
although the record reflects that a change in the effective 
date from March 13, 1995, to December 8, 1993, is in order.

The record reflects that the veteran initiated a claim for VA 
pension benefits in January 1987 by the filing of a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
and he does not contend that such claim was other than a 
claim for pension.  Although 38 C.F.R. § 3.151(a) (1999) 
provides that a claim for pension may be considered a claim 
for compensation, the United States Court of Appeals for 
Veterans Claims has interpreted that regulation as permitting 
the VA Secretary to exercise his discretion under such 
regulation to examine factors, such as the application 
itself, the prior receipt or application for benefits, and 
evidence provided in support of any such application, in 
ascertaining the intent of the applicant.  See Stewart v. 
Brown, 9 Vet. App. 458 (1996), withdrawn and reissued, 10 
Vet. App. 15, 18 (1997).  Here, the veteran in no way 
referenced an intent to apply for service connection for PTSD 
in the application filed or in any evidence offered in 
support of such claim and it is plainly evident that he 
completed items 33A to 33E on the application form, which 
were to be completed only if applying for nonservice-
connected pension.  Moreover, a separate memorandum filed on 
the veteran's behalf in January 1987 clearly reflects a 
desire to obtain only nonservice-connected disability pension 
benefits.  

The veteran's January 1987 claim for pension entitlement was 
denied by the RO in May 1987.  Following the issuance of 
notice of the denial to the veteran in June 1987, no appeal 
was entered with respect to the May 1987 action.  An attempt 
to reopen that claim was made in April 1988, and in response, 
the RO advised the veteran in writing in May 1988 that no 
further action could be taken with respect to his claim.

The veteran's initial claim for service connection for PTSD 
was received by the RO in August 1990.  Such claim was denied 
by RO action in April 1991 on the basis that a diagnosis of 
PTSD was not shown by the record and the record failed to 
identify inservice stressor exposure.  Notice of the denial 
action was forwarded to the veteran in May 1991, following 
which he failed to enter a timely notice of disagreement.  
Based on the foregoing, the April 1991 action became final 
per 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.104, and benefits 
are thus not payable on the basis of the August 1990 claim.

To the extent that the veteran offers a challenge to the 
finality of the April 1991 decision, a matter not initially 
considered by the RO, it is noted that a showing of clear and 
unmistakable error (CUE) is required.  A CUE is a very 
specific and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  The one and only claim of CUE, as set forth at 
the June 1999 hearing, was that VA failed in April 1991 to 
develop fully the record, but any breach by VA of its duty-
to-assist obligation, even if shown, cannot form a basis for 
a claim of CUE because any such breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  

Received by the RO on May 6, 1992, was the veteran's claim to 
reopen for entitlement to service connection for PTSD based 
upon his submission of a VA Form 21-526 on that date, wherein 
the veteran also sought nonservice-connected disability 
pension benefits.  Both matters were denied by the RO in 
rating action effected in August 1993, and notice of the 
denial was furnished to the veteran in the same month.  The 
veteran then submitted a notice of disagreement in September 
1993 as to both issues, and, as a result, a statement of the 
case was prepared and forwarded to the veteran in January 
1994.  The events occurring thereafter are not in dispute, 
but a differing interpretation of their significance, than 
that adopted by the RO, is herein reached by the undersigned.

Parenthetically, it is noted that the record reflects that 
the veteran's ex-wife submitted a claim for apportionment in 
October 1993, and neither the RO nor the undersigned 
attributes any significance to that claim in terms of the 
current appeal.  Rather, it was on December 8, 1993, at a 
point prior to the RO's issuance of the statement of the case 
in January 1994 regarding the May 1992 claim, that several 
items of evidence were submitted by and on behalf of the 
veteran, among which was the veteran's written statement, 
addressed to the RO's adjudication officer, as follows:

Attached is information I want you to include in 
my claim.  It is proof I was in stressful and 
traumatic situations while serving as a fireman 
in Vietnam.  Use this additional information in 
appealing my claim for PTSD.  

Along with the aforementioned statement, there were submitted 
correspondence from the veteran's team leader at the Kona Vet 
Center, as well as copies of service personnel records and a 
Department of Defense Form 214N, Armed Forces of the United 
States Report of Transfer or Discharge.  Such documents serve 
to verify the veteran's inservice assignment as a firefighter 
while in Vietnam.  The RO has interpreted the accumulated 
documents submitted on December 8, 1993, as an attempt to 
reopen the previously denied claim for service connection for 
PTSD.  In the Board's judgment, however, these documents, and 
in particular, the veteran's own written statement, may be 
construed as a substantive appeal under 38 C.F.R. § 20.202, 
thus perfecting the veteran's appeal of the RO's August 1993 
action.  The veteran's statement, alone, specifies the issue 
being appealed and it sets forth the veteran's primary 
assignment of error as to the RO's denial on the basis of the 
absence of stressor verification; namely, that he was exposed 
to traumatic and stressful situations as a firefighter in 
Vietnam.  

Notice is taken as well that the RO in its statement of the 
case issued in January 1994 did not cite or acknowledge the 
veteran's December 1993 submissions, but deferred action 
thereon until March 1994, when rating action was effected to 
deny the "reopened claim" of December 1993 and a 
supplemental statement of the case was issued as to the 
action taken.  Even if one were to assume for discussion 
purposes that the RO was correct in finding that the 
veteran's December 1993 submission was a claim to reopen, it 
is incongruous that the RO would have issued a supplemental 
statement of the case, see 38 C.F.R. § 19.31 (1999), 
referencing the original statement of the case issued in 
January 1994, when no notice of disagreement had been filed 
as to the March 1994 action.  In any event, based on the 
circumstances presented, the Board is persuaded that, as to 
the claim filed May 6, 1992, and denied initially in August 
1993, a timely appeal was entered and later perfected by the 
veteran.  

The record further shows that the veteran in May 1994 
submitted to the RO a VA Form 21-4138, Statement in Support 
of Claim, noting that he was providing information requested 
in support of his claim.  Attached to that form was a three-
page document that had been transcribed from a tape prepared 
by the veteran at the Kona Vet Center, wherein the veteran 
described some of his inservice experiences while in Vietnam.  
That submission, as was the case with the evidence submitted 
by the veteran in December 1993, was considered by the RO to 
be a claim to reopen for service connection for PTSD and the 
RO denied such claim by rating action in July 1994, followed 
by notice to the veteran in the same month of the denial.  
Although the veteran is not shown to have communicated with 
the RO or VA as to his disagreement with the July 1994 rating 
action, he was provided a supplemental statement of the case 
in August 1994 as to the issues of service connection for 
PTSD and as to nonservice-connected disability pension 
benefits, the latter of which was not subject to any rating 
action in July 1994.

Received by the RO in March 1995 were copies of the veteran's 
medical records which were compiled at the Tripler Army 
Medical Center during a period of hospitalization in August 
and September 1994 for treatment of PTSD and other disorders.  
Such was considered by the RO to be a claim to reopen and was 
denied by rating decision of the RO in June 1995, wherein the 
following was noted:

Since the benefit sought remains not established, 
veteran will be provided a Supplemental Statement 
of the Case by separate correspondence.

Such language was later struck by the RO and the veteran was 
advised by the RO in its letter of June 21, 1995, to 
disregard that sentence, and that since he had not finalized 
his appeal, no supplemental statement of the case would be 
forthcoming.  Service connection was thereafter granted by 
the RO's hearing officer and such grant was effectuated by RO 
action in May 1996, with an assigned effective date of March 
13, 1995.

In conclusion, notwithstanding the RO's good-faith efforts to 
adjudicate the claim in question, it is the conclusion of the 
undersigned that a reopened claim for service connection for 
PTSD was initiated by the veteran in May 1992 and that it was 
on the basis of that same claim, which remained pending 
throughout the interim, that the hearing officer acted in 
April 1996 in granting service connection for PTSD.  The May 
1992 claim is found to have been continuously prosecuted by 
the veteran and the RO's actions through at least June 1995 
are not viewed as inconsistent with that conclusion.  As 
such, the Board declines to finalize any of those actions 
taken in connection with the veteran's reopened claim for 
service connection for PTSD in August 1993, March 1994, or 
July 1994.  To that end and for purposes of determining the 
proper effective date of the grant of service connection, the 
Board finds that the date of receipt of the veteran's 
reopened claim was May 6, 1992.


The lone remaining question is at what point in time did the 
veteran's entitlement arise to service connection for PTSD.  
The veteran avers that a diagnosis of PTSD was initially made 
during a period of private medical care in 1986, but the 
record does not otherwise substantiate that assertion.  
Further development is not deemed to be required to obtain 
such records, however, because even if a PTSD diagnosis were 
shown in 1986, it was not until a much later point in time 
that stressor verification occurred.

The current record confirms that a diagnosis of PTSD was 
initially made during a VA outpatient visit in April 1992, 
followed by a VA psychiatric examination in March 1993, 
findings from which yielded a diagnosis of PTSD.  
Notwithstanding the showing of PTSD as of April 1992, it was 
not until the veteran's submission of items on December 8, 
1993, that his involvement as a firefighter while in Vietnam, 
as described initially in April 1992, was first verified.  
Such verification was followed by submission of further 
statements of the veteran outlining with specificity the 
traumatic incidents in which he was involved in service, a 
letter in which his father attested to receiving notice from 
the veteran during the Vietnam Era as to the specified or 
similar incidents, and copies of photos and slides of the 
veteran while engaged in his fire fighting duties in Vietnam.  
On balance, it is thus concluded that entitlement of the 
veteran to service connection for PTSD arose not earlier than 
December 8, 1993, the date of his submission of verifying 
data as to his inservice fire fighting duties.  

By operation of 38 C.F.R. § 3.400(r), the earliest effective 
date assignable based on a reopened claim is the later of the 
date of receipt of the claim to reopen (May 6, 1992) or the 
date entitlement arose (December 8, 1993).  Hence, the Board 
assigns an effective date of December 8, 1993, but none 
earlier, for entitlement to service connection for PTSD.


ORDER

An effective date of December 8, 1993, but none earlier, is 
assigned for the veteran's grant of entitlement to service 
connection for PTSD.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

